Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 12/29/2021, in response to the rejection of claims 1-3, 7-9, 11-13, 16, 19-21, 25 from the final office action, mailed on 10/28/2021, by amending claims 1, 3, 11, 16 and canceling claims 22-25, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-3, 7-9, 11-13 and 16-21 are allowable. Claims 17-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Species A1-A3 and B1-B3, as set forth in the Office action mailed on 02/03/2020, is hereby withdrawn and s 17-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The cited references US 20160024653, 20150048739, 20090001290, 5556501, 20070012250, together or alone do not fairly teach the claimed “A processing tool for a plasma process, the processing tool comprising: a chamber body having an interior space that provides a plasma chamber; a frame having an upper portion, sidewalls extending downward from the upper portion, and a floor extending inward from the sidewalls, the floor having an opening therethrough to the plasma chamber, wherein the opening is wedge-shaped and a width of the opening is less than a width of an interior volume of the frame between the sidewalls; an electrode assembly held by the frame, the electrode assembly comprising a plurality of coplanar filaments extending laterally through the interior volume of the frame and between the sidewalls and above the opening, each of the plurality of filaments including a conductor, wherein the plurality of filaments are oriented at a different angle with respect to a midline of the opening, and wherein the different angles vary monotonically in the wedge-shaped opening from an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718